Citation Nr: 1414673	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  09-46 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and panic attacks with agoraphobia.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1997 to March 1998, January 2003 to July 2003, January 2005 to May 2005, October 2005 to September 2007, and April 2009 to December 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied PTSD, but awarded a psychiatric disorder with panic attacks and agoraphobia and assigned a 30 percent evaluation for that disability, effective October 1, 2007-the date following his discharge from service.  During the pendency of the appeal, service connection for PTSD was awarded in an October 2011 rating decision, at which time the combined psychiatric disability was assigned a 50 percent evaluation, effective October 1, 2007.  The Board has therefore recharacterized the issue on appeal in order to comport with this award of benefits.  The Veteran has timely appealed the increased evaluation claim.

This case was initially before the Board in October 2012, when the Board denied an increased evaluation.  The Veteran timely appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  During the pendency of that appeal, the Veteran and the Secretary for the Department of Veterans Affairs (Secretary) jointly agreed to remand the issue back to the Board for further clarification.  The Court ordered in October 2013 that the October 2012 Board decision be partially vacated as to the psychiatric rating issue, and remanded the claim back to the Board for further development, consistent with the Joint Motion for Remand.  The case has been returned to the Board at this time in compliance with the Joint Motion for Remand and the October 2013 Court order.

The Board finally notes that it remanded the service connection claim for a respiratory disorder in the October 2012 decision; the development requested for that claim at that time has not been completed and that claim has not been re-certified to the Board at this time.  The Board will therefore no longer address that issue in remand status in this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's VA treatment records through April 2011 are in the claims file; it therefore appears that there are outstanding VA treatment records that have not been obtained.  Thus, a remand is necessary to obtain those records, if such exist.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

In light of the remand, and the fact that the Veteran's last VA examination of his psychiatric disorder was in February 2011, the Board finds that on remand a new VA examination should be afforded to the Veteran in order to adequately assess the current severity of that disability.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Washington or Dayton VA Medical Centers, or any other VA medical facility that may have treated the Veteran, since April 2011 and associate those documents with the claims file.


2.  Ask the Veteran to identify any private treatment that he may have had for his psychiatric disorder, which is not already of record, to include any Vet Center or Tricare treatment that he may have received since discharge from service.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination to determine the current severity of his PTSD and its effect on his social and occupational functioning.  The claims file must be made available to and reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

The examiner should indicate all symptomatology associated with the Veteran's PTSD, and provide a Global Assessment of Functioning (GAF) score.  The meaning of the GAF score relative to the Veteran's ability to work should be explained.  The examiner should specifically discuss whether the Veteran's psychiatric disability precludes substantially gainful employment.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.


4.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim for increased evaluation of his acquired psychiatric disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


